DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1 recites “a continuous material” in line 19. This limitation has bolded text. Please modify the font to make it match the rest of the claims. If the bolded font is to convey another meaning than that would require clarification and/or amendment.  Appropriate correction is required.
Claim 1 recites “3D printing” in line 20. Please rewrite this limitation using the full terminology “three-dimensional printing” or “3-dimensional printing”. Appropriate correction is required.
Claim 1 line 24 recites “.;”. Please amend the punctuation while keeping in mind the sentence format required when writing claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase " “branched” " renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " “branched” "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). What does Applicant mean by branched that is different (or not different) than the provided definition? Does the provided definition encompass all of the intended structure or is there anything else to be considered? The quotation marks create uncertainty as to what is intended to be covered by this limitation. Please remove the quotation marks and/or provide further clarification as to what specific features are actually encompassed by this limitation.
Claim 8 recites the limitation "the length" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler (US 20140107786), in view of Ducheyne (US 4693721), in view of Ulrich Jr. (US 20120312778) and further in view of Tsuru (US 20090130632).
With respect to claim 1, Geisler teaches an intervertebral cage for arthrodesis, comprising: an upper face and a lower face comprising, respectively, an upper contact zone and a lower contact zone which are intended to contact, respectively, a first vertebra and a second vertebra consecutive to the first vertebra (see fig. 1, 8 below and also paras. 57-59 below), each of said upper face and said lower face comprising an orifice (e.g. located on top and bottom portions of frame 112- see fig. 1 below); a part (114) connecting the upper face and the lower face, with continuity of material, wherein said part, said upper face, and said lower face define a cavity (through 116, see para. 60 below) therebetween, the cavity being intended to receive a bone graft (see para. 60 below and note that this device is capable of performing this function), where said cavity opens out at the orifices of each of the upper and lower faces (see para. 60 below); wherein at least a part of at least one of the upper and lower contact zone is made of a porous titanium material (see para. 57 below); wherein the pores have an aperiodic distribution (see para. 58 below and note that the lattice/pore structure can be random); and wherein the porous titanium material is composed of a plurality of filaments of dense titanium material that join each other at some places and are separated by an empty space at other places (see fig. 2 and para. 58, 60 below, note the structure of lattice 114); said continuous material being therefore "branched" according to a three-dimensional structure (see para. 58, 60 below) and is of substantially constant chemical composition (see para. 58 below).

    PNG
    media_image1.png
    748
    741
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    538
    606
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    399
    491
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    479
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    265
    475
    media_image5.png
    Greyscale

Geisler does not appear to specifically teach porous titanium material with a thickness of at least 1 mm and with a porosity of between 60% and 80%, wherein a diameter of pores of the porous titanium material is between 500 µm and 900 µm, and wherein the porous titanium material: is a continuous material produced by additive manufacturing (also called 3D printing) and has a density which differs between at least two parts of the cage; comprises at least 99% by weight metallic titanium; wherein the pores are defined by the space between the filaments, and wherein the filaments are of a substantially circular cross section with a diameter of between 50 µm and 500 µm.
Ducheyne, also drawn to material for porous bone implants (see abstract), teaches porous titanium material with a thickness of at least 1 mm (see col. 6 lines 56-64) and with a porosity of between 60% and 80% (see col. 7 lines 1-15, col. 8 lines 32-42), wherein a diameter of pores of the porous titanium material is between 500 µm and 900 µm (col. 8 lines 32-42), and has a density which differs between at least two parts of the cage (see col. 7 lines 1-15); wherein the pores are defined by the space between the filaments (fibers) (see col. 8 lines 32-42), and wherein the filaments are of a substantially circular cross section with a diameter of between 50 µm and 500 µm (see col. 6 lines 32-40 and note that the fibers contain a diameter and are thus substantially circular) in order to provide known implant material that will provide greater stabilization by allowing bony repair and targeted bony ingrowth through the implant (col. 1 lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the titanium material of Geisler with the porous titanium material having a thickness of at least 1 mm and with a porosity of between 60% and 80%, wherein a diameter of pores of the porous titanium material is between 500 µm and 900 µm, and has a density which differs between at least two parts of the cage; wherein the pores are defined by the space between the filaments, and wherein the filaments are of a substantially circular cross section with a diameter of between 50 µm and 500 µm, in view of Ducheyne, in order to provide known implant material that will provide greater stabilization by allowing bony repair and targeted bony ingrowth through the implant.
Ulrich Jr., also drawn to porous intervertebral cages, teaches several types of processes used to create the cage, including additive manufacturing, in order to allow the surgeon to better customize the bone interfacing portions of the intervertebral cage (see paras. 47-48 below).  

    PNG
    media_image6.png
    243
    440
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    184
    443
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modernize the process of manufacturing the intervertebral cage of Geisler, wherein the porous titanium material: is a continuous material produced by additive manufacturing (also called 3D printing), in view of Ulrich Jr., in order to allow the surgeon to better customize the bone interfacing portions of the intervertebral cage.
Tsuru, also drawn to material used for porous bone implants, teaches a porous metal implant that comprises at least 99% by weight metallic titanium (see para. 3 and 21) in order to provide an implant with a known bone compatible material composition that will provide the desired strength to the implant as well (see para. 1 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Geisler wherein the porous titanium material comprises at least 99% by weight metallic titanium, in view of Tsuru, in order to provide an implant with a known bone compatible material composition that will provide the desired strength to the implant as well.
As for claim 2, Geisler, as modified by Ducheyne, Ulrich Jr. and Tsuru, further teaches the intervertebral cage as claimed in claim 1, wherein the part of the upper and/or lower contact zone made of a porous titanium material occupies a surface area of greater than or equal to 30% of the surface area of the upper and/or lower contact zone, respectively (see fig. 1).
As for claim 3, Geisler, as modified by Ducheyne, Ulrich Jr. and Tsuru, further teaches the intervertebral cage as claimed in claim 1, wherein the part connecting with upper face to the lower face, with continuity of material, comprises an opening (e.g. 412, see fig. 8 above) suitable for receiving a device for gripping said intervertebral cage (this opening is capable of performing this function if one so desires).
With respect to claim 6, Geisler teaches an intervertebral cage for arthrodesis, comprising: an upper face and a lower face comprising, respectively, an upper contact zone and a lower contact zone which are intended to contact, respectively, a first vertebra and a second vertebra consecutive to the first vertebra (see fig. 1, 8 below and also paras. 57-59 below), each of said upper face and said lower face comprising an orifice (e.g. located on top and bottom portions of frame 112- see fig. 1 below); a part (114) connecting the upper face and the lower face, with continuity of material, wherein said part, said upper face, and said lower face define a cavity (through 116, see para. 60 below) therebetween, the cavity being intended to receive a bone graft (see para. 60 below and note that this device is capable of performing this function), where said cavity opens out at the orifices of each of the upper and lower faces (see para. 60 below); wherein at least a part of at least one of the upper and lower contact zone is made of a porous titanium material (see para. 57 below); wherein the pores have an aperiodic distribution (see para. 58 below and note that the lattice/pore structure can be random); and wherein the porous titanium material is composed of a plurality of filaments of dense titanium material that join each other at some places and are separated by an empty space at other places (see fig. 2 and para. 58, 60 below, note the structure of lattice 114); said continuous material being therefore "branched" according to a three-dimensional structure (see para. 58, 60 below) and is of substantially constant chemical composition (see para. 58 below).

    PNG
    media_image1.png
    748
    741
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    538
    606
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    399
    491
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    479
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    265
    475
    media_image5.png
    Greyscale

Geisler does not appear to specifically teach porous titanium material with a thickness of at least 1 mm and with a porosity of between 60% and 80%, wherein a diameter of pores of the porous titanium material is between 500 µm and 900 µm, and wherein the porous titanium material: is a continuous material produced by additive manufacturing (also called 3D printing) and has a density which differs between at least two parts of the cage; comprises at least 99% by weight metallic titanium; wherein the pores are defined by the space between the filaments, and wherein the filaments are of a substantially circular cross section with a diameter of between 50 µm and 500 µm; and wherein the intervertebral cage is made of one or more biocompatible materials and of the porous titanium material, and wherein a chemical composition of said one or more biocompatible materials differs from that of the porous titanium material.
Ducheyne, also drawn to material for porous bone implants (see abstract), teaches porous titanium material with a thickness of at least 1 mm (see col. 6 lines 56-64) and with a porosity of between 60% and 80% (see col. 7 lines 1-15, col. 8 lines 32-42), wherein a diameter of pores of the porous titanium material is between 500 µm and 900 µm (col. 8 lines 32-42), and has a density which differs between at least two parts of the cage (see col. 7 lines 1-15); wherein the pores are defined by the space between the filaments (fibers) (see col. 8 lines 32-42), and wherein the filaments are of a substantially circular cross section with a diameter of between 50 µm and 500 µm (see col. 6 lines 32-40 and note that the fibers contain a diameter and are thus substantially circular) in order to provide known implant material that will provide greater stabilization by allowing bony repair and targeted bony ingrowth through the implant (col. 1 lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the titanium material of Geisler with the porous titanium material having a thickness of at least 1 mm and with a porosity of between 60% and 80%, wherein a diameter of pores of the porous titanium material is between 500 µm and 900 µm, and has a density which differs between at least two parts of the cage; wherein the pores are defined by the space between the filaments, and wherein the filaments are of a substantially circular cross section with a diameter of between 50 µm and 500 µm, in view of Ducheyne, in order to provide known implant material that will provide greater stabilization by allowing bony repair and targeted bony ingrowth through the implant.
Ulrich Jr., also drawn to porous intervertebral cages, teaches several types of processes used to create the cage, including additive manufacturing, in order to allow the surgeon to better customize the bone interfacing portions of the intervertebral cage (see paras. 47-48 below).  

    PNG
    media_image6.png
    243
    440
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    184
    443
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modernize the process of manufacturing the intervertebral cage of Geisler, wherein the porous titanium material: is a continuous material produced by additive manufacturing (also called 3D printing), in view of Ulrich Jr., in order to allow the surgeon to better customize the bone interfacing portions of the intervertebral cage.
Tsuru, also drawn to material used for porous bone implants, teaches a porous metal implant that comprises at least 99% by weight metallic titanium (e.g. pure titanium, see para. 19); and wherein the intervertebral cage is made of one or more biocompatible materials and of the porous titanium material (e.g. to create a titanium alloy), and wherein a chemical composition of said one or more biocompatible materials differs from that of the porous titanium material (see para. 21) in order to provide an implant with a known bone compatible material composition that will provide the desired strength to the implant as well (see para. 1 and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Geisler wherein the porous titanium material comprises at least 99% by weight metallic titanium; and wherein the intervertebral cage is made of one or more biocompatible materials and of the porous titanium material, and wherein a chemical composition of said one or more biocompatible materials differs from that of the porous titanium material, in view of Tsuru, in order to provide an implant with a known bone compatible material composition that will provide the desired strength to the implant as well.
As for claim 7, Geisler, as modified by Ducheyne, Ulrich Jr. and Tsuru, further teaches the intervertebral cage as claimed in claim 1, wherein the part of the upper and/or lower contact zone made of a porous titanium material occupies a surface area of greater than or equal to 30% of the surface area of the upper and/or lower contact zone, respectively (see Geisler fig. 1).

Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler (US 20140107786), Ducheyne (US 4693721), Ulrich Jr. (US 20120312778) and Tsuru (US 20090130632), as applied to claim 1 above, in view of Bertele (US 20110190888).
As for claims 4 and 8, Geisler, as modified by Ducheyne, Ulrich Jr. and Tsuru, do not appear to specifically teach wherein the intervertebral cage is elongate, and wherein the length of the upper face and of the lower face is equal to or greater than twice their width, respectively; and the length of the upper face and lower face between 15 mm and 40 mm and a width of the upper face and lower face between 5 mm and 15 mm.
Bertele, also drawn to porous intervertebral cages, teaches wherein the intervertebral cage is elongate, and wherein the length of the upper face and of the lower face is equal to or greater than twice their width, with a length of between 15 mm and 40 mm (see para. 124 below) and a width of between 5 mm and 15 mm (see para. 124 below) in order to provide an intervertebral cage that will best fit the patient (see para. 124 below). 

    PNG
    media_image8.png
    530
    888
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    224
    456
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to construct the intervertebral cage of Geisler, as modified by Ducheyne, Ulrich Jr. and Tsuru, wherein the intervertebral cage is elongate, and wherein the length of the upper face and of the lower face is equal to or greater than twice their width, respectively; and the length of the upper face and lower face between 15 mm and 40 mm and a width of the upper face and lower face between 5 mm and 15 mm, in view of Bertele, in order to provide an intervertebral cage that will best fit the patient. 
As for claim 5, Geisler, as modified by Ducheyne, Ulrich Jr. and Tsuru, do not appear to specifically teach wherein the orifice of the upper face and the orifice of the lower face are elongate, and a length of each of the orifices is equal to or greater than twice a width of each of the orifices, respectively.
Bertele, also drawn to porous intervertebral cages, teaches wherein the intervertebral cage is elongate, wherein the orifice (1008A, 1010) of the upper face and the orifice (1008A, 1012) of the lower face are elongate, and in that the length of each of the orifices is equal to or greater than twice their width (see Bertele para. 124 above) in order to provide an intervertebral cage that will best fit the patient and allow the appropriate bony ingrowth through the implant (see para. 124). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Geisler, as modified by Ducheyne, Ulrich Jr. and Tsuru, wherein the orifice of the upper face and the orifice of the lower face are elongate, and a length of each of the orifices is equal to or greater than twice a width of each of the orifices, respectively, in view of Bertele, in order to provide an intervertebral cage that will best fit the patient and allow the appropriate bony ingrowth through the implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                       
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773